Citation Nr: 1714028	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-06 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to September 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issue on appeal was last before the Board in May 2016 at which time it was remanded for evidentiary development.

The issue on appeal was last before the Board in May 2016 when it was remanded to cure a procedural defect.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The development actions directed by the Board's August 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the August 2015 remand, the Board specifically asked the VA examiner to offer an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD using either the DSM-IV or the DSM-5.  Under both criteria, the VA examiner was to only consider the verified stressor of the Veteran finding out that his lifelong friend was killed and the Veteran was not allowed to go to the funeral because he was on active duty.  In the May 2015 C&P examination, only the DSM-5 was used to evaluate the Veteran's symptomology; the Veteran was never examined under the DSM-IV criteria as directed by the 2015 Board remand instructions.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication on regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with the updated DSM-5.  79 Fed. Reg. 149, 45094 (August 4, 2014).  The VA adopted as final that the interim final rule and clarified that the provisions of the rule do not apply to claims that have been certified for appeal or pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  80 Fed. Reg. 53, 14308 (March 19, 2015).  The AOJ certified the Veteran's appeal to the Board in June 2014, and therefore, this claim is governed by DSM-IV.  While the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition must also be considered using the DSM-IV criteria.

Associated with the claims file is a private medical opinion which indicates the Veteran has PTSD as a result of his active duty service.  VA attempted to obtain records from Psychological Counseling Services (Dr. Louise Glogau/Dr. Ann Freeman) in 2016.  In September 2016, VA received what was reported to be the most recent clinical record from the business.  The Veteran has indicated that he received regular treatment from the business.  Attempts must be made to obtain all the Veteran's records from Psychological Counseling Services.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  The Board is particularly interested in obtaining all the Veteran's medical records from Psychological Counseling Services, not just the most recent record.  

2.  After all available records have been associated with the claims file to the extent possible, arrange to have the claims file reviewed by a suitably qualified health care professional to determine the nature and etiology of the of any acquired psychiatric condition, to include PTSD present during the appeal period.  The entire claims file, including a copy of this remand, should be made available to, and be reviewed by, the VA examiner.

Based upon a review of the relevant evidence of record, the VA examiner is asked to identify the current psychiatric diagnosis(es) for the Veteran.  The VA examiner must reconcile the conflicting opinions of the January 2016 private physicians, who diagnosed the Veteran with PTSD, with the May 2015 and November 2015 C&P examiners' opinions, who each respectively found that the Veteran did not meet the criteria for a PTSD diagnosis and express any agreement or disagreement with each opinion.

The VA examiner is then specifically requested to offer the following opinions:

a.  Does the Veteran meet the criteria for a diagnosis for PTSD using the DSM-IV?  The VA examiner should only consider the verified stressor of the Veteran finding out that his lifelong friend was killed and the Veteran was not allowed to go to the funeral because he was on active duty.
   
i.  If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?
      
ii. If the Veteran fails to meet the criteria for a diagnosis of PTSD under the DSM-IV, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy.
      
b.  Regarding any other psychiatric diagnoses, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric condition had its onset during service, or is otherwise related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made

3.  Thereafter, the RO/AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  Stegall, 11 Vet. App. at 271. 

4.  Following the completion of the foregoing, and any other development deemed necessary, the RO/AOJ should re-adjudicate the Veteran's claim.  If the claim is denied, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claim folder should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




